 



 

“THE 2012 AMENDED AND RESTATED

 

COLLABORATION AND STRATEGIC SUPPLIER RELATIONSHIP FRAMEWORK AGREEMENT”

 

between

 

ABB INC.

 

and

 

ECOtality, INC.

 

March 13, 2012

 

EXECUTION VERSION  

 

TABLE OF CONTENTS

 

LEXICON 2 RECITALS 3 1 – OVERVIEW 5 2 – ECOTALITY EV CHARGING SYSTEMS
COLLABORATION 5 3 - THE SUPPLIER RELATIONSHIP 7 4 – SPECIFIC TERMS AND
CONDITIONS OF THE SUPPLIER RELATIONSHIP IN THE NORTH AMERICAN MARKET 8 5 -
GENERAL TERMS AND CONDITIONS OF THE SUPPLIER RELATIONSHIP 10 6 - SPECIFIC
COUNTRIES/REGIONS 11 7 – OTHER CONCERNS 12 8 – CONFIDENTIALITY 13 9 – CHOICE OF
LAW 13 10 – TERM 13 11 - NOTICES 14 12 – THE ENTIRE AGREEMENT 14     EXHIBIT A –
GENERAL TERMS AND CONDITIONS OF SALE   EXHIBIT B – THE Blink License   EXHIBIT C
– THE Service Functionality License   EXHIBIT D – THE DCFC Development terms  

 

 

 

 

 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 2 of 15

 

LEXICON

 

ABB Assemblies: See Section 3(a) (THE SUPPLIER RELATIONSHIP)

ABB Charging Units: See Section 3(a) (THE SUPPLIER RELATIONSHIP

ABB Components: See Section (3a) (THE SUPPLIER RELATIONSHIP)

ABB EV Charging Systems: See Section 3(a) (THE SUPPLIER RELATIONSHIP

ABB Group: See the Initial Recital

ABB NAM Parties: See Section 2(d) (ECOTALITY EV CHARGING SYSTEMS COLLABORATION)

ABB Product / ABB Products: See Section 3(a) (THE SUPPLIER RELATIONSHIP)

ABB Service Functionality License: See Section 2(g) (ECOTALITY EV CHARGING
SYSTEMS COLLABORATION)

ABB Service Functionality: See the Initial Recital

ABB/ECOtality Collaboration: See Section 2(a) (ECOTALITY EV CHARGING SYSTEMS
COLLABORATION)

ABB: See the Initial Recital

ABB Warrants: See the Initial Recital

Additional Investment: See the Initial Recital

Affiliate / Affiliates: See the Initial Recital

April Deadline: See the (EXHIBIT D - TERMS OF THE DCFC DEVELOPMENT)

B2C Exclusivity Right: See the Initial Recital

BLINK License: See the Initial Recital

BLINK License Fee: See the Initial Recital

BLINK Functionality: See the Initial Recital

BLINK Network Products: See the Initial Recital

China Market: See Section 6(a) (SPECIFIC COUNTRIES/REGIONS)

Co-Branding Provision: See the Initial Recital

Collaboration Agreements: See the Initial Recital

Consumer-Oriented Functionality: See the Initial Recital

DCFC Development: See the Initial Recital

DCFC Schedule: See the (EXHIBIT D - TERMS OF THE DCFC DEVELOPMENT)

DCFC Systems: See the Initial Recital

ECOtality DCFC Base System: See the Initial Recital

ECOtality Proprietary Technology: See Section 3(c)(v) (THE SUPPLIER
RELATIONSHIP)

ECOtality: See the Initial Recital

Effective Date: See the Initial Recital

ECOtality Deliverable: See the (EXHIBIT D - TERMS OF THE DCFC DEVELOPMENT)

ECOtality EV Charging Systems: See the (INITIAL RECITAL

ECOtality Requirements: See Section 4 (SPECIFIC TERMS AND CONDITIONS OF THE
SUPPLIER COLLABORATION INT HE NORTH AMERICAN MARKET)

EV Charging Systems: See the Initial Recital

Exclusivity Period: See the Initial Recital

Exclusivity Provision: See the Initial Recital

Framework Agreement: See the Initial Recital

L2 Systems: See the Initial Recital

Local Agreement / Local Agreements: See Section 1(c) (OVERVIEW)

NAM Agreement: See the Initial Recital

NAM Customers: See Section 4(d) (SPECIFIC TERMS AND CONDITIONS OF THE SUPPLIER
COLLABORATION IN THE NORTH AMERICAN MARKET)

NAM: See the Initial Recital

OEMs: See Section 3(c)(i) (THE SUPPLIER RELATIONSHIP)

Party / Parties: See the Initial Recital

Power Boxes: See Section 3(c)(ii)(b) (THE SUPPLIER RELATIONSHIP)

Prior Framework Agreement: See the Initial Recital

Service Functionality License: See the Initial Recital 

 

EXECUTION VERSION

 

 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 3 of 15

 

Sole Business Purpose: See Section 4(e)(iii) (SPECIFIC TERMS AND CONDITIONS OF
THE SUPPLIER COLLABORATION IN THE NORTH AMERICAN MARKET)

Specific Applications: See Section 3(b) (THE SUPPLIER RELATIONSHIP)

Supplier Relationship: See the Initial Recital

Waiver: See the Initial Recital

Warrant Repricing: See the Initial Recital

 

 

This “The 2012 Amended and Restated Collaboration and Strategic Supplier
Relationship Framework Agreement” (this “Framework Agreement”) is entered into
as of March 13, 2012 (the “Effective Date”), by, and between ABB Inc. (“ABB”),
and ECOtality, Inc. (“ECOtality”). Each of ABB and ECOtality shall hereinafter
be referred to as a “Party,” and collectively as the “Parties.

 

RECITALS

 

A.           The Parties are parties to:

 

(i)          The “Collaboration and Strategic Supplier Relationship Framework
Agreement,” dated as of January 10, 2011, between the Parties (the “Prior
Framework Agreement”), and

 

(ii)         “The Collaboration and Strategic Supplier Relationship for NAM
Agreement,” dated as of January 10, 2011 (the “NAM Agreement,” with the Prior
Framework Agreement and the NAM Agreement being referred to herein collectively
as the “Collaboration Agreements”).

 

B.           In relation to electric vehicle charging systems (“EV Charging
Systems”), under the Collaboration Agreements and in connection with ABB’s prior
investments in ECOtality (including its investment in certain warrants to
purchase ECOtality common stock (the “ABB Warrants”)), the Parties and their
respective affiliates (with each such affiliate, an “Affiliate,” and
collectively the “Affiliates,” and ABB and its Affiliates collectively the “ABB
Group”) have been collaborating on certain aspects of the design and/or
improvement, and production and supply, of EV Charging Systems, including the
Level 2 type EV Charging Systems (“L2 Systems”) and DC fast charger type EV
Charging Systems (“DCFC Systems”).

 

C.           The Collaboration Agreements (and in particular the NAM Agreement)
provide that, subject to various terms and conditions, ABB, via any Affiliate of
the ABB Group, has a right of first refusal to supply products of the ABB Group
to ECOtality (the “Supplier Relationship”) for use in EV Charging Systems of
ECOtality (the “ECOtality Charging Systems”). In consideration of the Supplier
Relationship, the NAM Agreement further provides that:

 

(i)          Neither ABB nor its Affiliates shall design, produce, market or
sell in NAM (as this term is defined in the Collaboration Agreements) any EV
Charging Systems (the “Exclusivity Provision”), and

 

(ii)         The ECOtality EV Charging Systems marketed and sold by ECOtality
that use two or more (2/2+) products of the ABB Group will be co-branded with
the brands of both the ABB Group and ECOtality (the “Co-Branding Provision”).

 

D.           In connection with EV Charging Systems, ECOtality has developed,
and solely owns, a set of products and systems (the “Blink Network Products”) to
provide networking functionality (including “Consumer-Orientated Functionality”)
and service and maintenance monitoring functionality for EV Charging Systems
(with all such functionality for EV Charging Systems provided by ECOtality being
referred to herein as the “Blink Functionality”). In this Framework Agreement,
the term “Consumer-Orientated Functionality” shall mean the functionality
included in EV Charging Systems offering “Business-to-Consumer” networking and
communication, which functionality requires or allows consumer-oriented user
interaction that is separate from the charging event and the communications
related solely to the charging event. For avoidance of doubt: user interaction
that is required solely to execute and/or enable the charging event such as
user-identification provisions and other means to enable the management of the
charging event are excluded from the definition of Consumer-Oriented
Functionality.

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 4 of 15

 

E.           The ABB Group has developed and is developing, and solely owns, a
set of products and systems to provide service and maintenance monitoring
functionality for EV Charging Systems (the “ABB Service Functionality”), which
is more extensive than that currently included in the Blink Functionality but
which does not include any Consumer-Orientated Functionality.

 

F.           ECOtality has developed and is marketing an ECOtality-branded L2
System, with supply assistance from the ABB Group.

 

G.           ECOtality and the ABB Group have been separately developing DCFC
Systems, but the ABB Group and ECOtality have also been collaborating on the
development of a basic platform or base system for a DCFC System to be sold and
distributed by ECOtality in NAM (the “ECOtality DCFC Base System”). The
ECOtality DCFC Base System shall include the ABB Service Functionality but will
not include any Consumer-Orientated Functionality, unless it is separately
supplied by ECOtality.

 

H.           The ABB Group is interested in marketing and selling L2 Systems and
DCFC Systems into the North American market (“NAM”) independently of ECOtality.
To do so, however, ABB has need of a waiver from ECOtality of the Exclusivity
Provision for that specific purpose (the “Waiver”). In addition, ABB is
interested in:

 

(i)          Receiving a license for the ABB Group from ECOtality to permit any
ABB EV Charging Systems that the ABB Group may sell to be enabled for access and
use of Blink Functionality (the “Blink License”), and

 

(ii)         Having those of the ABB Warrants that have exercise prices higher
than USD$2.50 per share be repriced to an exercise price of USD$2.50 per share
(the “Warrant Repricing”).

 

I.           ECOtality is willing to grant the Waiver, the Blink License, and
the Warrant Repricing, subject to various terms, conditions, and limitations, in
consideration of:

 

(i)          An additional investment of USD$5,000,000 in ECOtality by the ABB
Group (the “Additional Investment”), a current shareholder;

 

(ii)         ABB’s payment to ECOtality of a one-time, single license fee of
USD$5,000,000 in consideration of the grant of the Blink License (the “Blink
License Fee”);

 

(iii)        ABB’s grant to ECOtality of the exclusive right (the “B2C
Exclusivity Right”), for a period of three years (the “Exclusivity Period”) and
subject to certain limitations, for ECOtality to market and sell in NAM
“Business-to-Consumer” ECOtality EV Charging Systems that have
Consumer-Orientated Functionality;

 

(iv)        ABB’s agreement that the price of each ECOtality DCFC Base System
sold to ECOtality by the ABB Group will be no higher than the then-current
lowest price of any EV Charging System offering of the ABB Group, with
equivalent features and conditions, that is then being sold by the ABB Group to
any third party in or for use in NAM;

 

(v)         ABB’s grant to ECOtality of a royalty-free (other than the user fees
described below) perpetual license (the “Service Functionality License”) to
include ABB Service Functionality in the ECOtality EV Charging Systems, with any
usage rights to the ABB Service Functionality made available by the appropriate
Affiliate of the ABB Group to users for a fee that is at least ten percent (10%)
lower than the lowest fee then being charged by the ABB Group to other users in
similar circumstances using the ABB Service Functionality; and

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 5 of 15

 

(vi)        A modification to the Co-Branding Provision so that, after the
effectiveness of the Waiver and upon the first sale by the ABB Group of
non-ECOtality EV Charging System in NAM, such co-branding will become optional
at ECOtality’s sole discretion.

 

J.           In addition, as a further condition to the effectiveness of the
various agreements described above, the Parties have reached an agreement for
the ABB Group’s development of the ECOtality DCFC Base System for on-road
passenger vehicles that meets ECOtality’s requirements that shall be marketed
and sold by ECOtality (the “DCFC Development”).

 

AGREEMENT

 

NOW THEREFORE, the Parties agree as follows:

 

1.           OVERVIEW

 

a.           This Framework Agreement hereby amends, restates and supersedes in
its entirety the Prior Framework Agreement and completely supersedes the NAM
Agreement, and:

 

(i)          Neither Party nor any of its Affiliates has any unfulfilled
obligations under the Collaboration Agreements, and

 

(ii)         Neither Party nor any of its Affiliates shall pursue any claim
whatsoever they had, have, or shall have under the Collaboration Agreements. For
the avoidance of doubt, the above provisions shall be construed as granting an
unequivocal general release between the Parties and their respective Affiliates
with regard to any and all claims associated with the Collaboration Agreements
or any associated agreement between the Parties and their Affiliates prior to
the Effective Date.

 

b.           Each Party is responsible for ensuring that its Affiliates are
aware of this Framework Agreement and act in accordance with its terms, to the
extent legally permissible.

 

c.           Although this Framework Agreement sets forth the general terms of
the Supplier Relationship, the Supplier Relationship outside of NAM will be
effectuated via a series of country/region-specific, definitive, written,
mutually-executed agreements (each an “Local Agreement,” and collectively the
“Local Agreements”) between the Parties and/or the appropriate Affiliate(s) of
each Party.

 

d.           Except for NAM, which is covered by this Framework Agreement, the
Supplier Relationship for any country/region shall only be fully effective upon
the execution of a Local Agreement between the Parties and/or their respective
Affiliate(s) for such country/region.

 

2.           ECOTALITY EV CHARGING SYSTEMS COLLABORATION

 

a.           As part of the Supplier Relationship, the ABB Group shall
collaborate with ECOtality and its Affiliates in regard to EV Charging Systems
(the “ABB/ECOtality Collaboration”). The ABB/ECOtality Collaboration shall
further the development, expansion, and acceptance, as well as the design and/or
improvement, production, and supply of market-leading ECOtality EV Charging
Systems with:

 

(i)          Consumer-Oriented Functionality, and

 

(ii)         The communications related to the charging event, including, Level
2 Systems and DCFC Systems.

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 6 of 15



 

b.           The ABB/ECOtality Collaboration shall be documented in this
Framework Agreement, the Blink License, the Service Functionality License, the
other Local Agreements, and such other agreements as may be appropriate, and
shall:

 

i)            Only apply to EV Charging Systems;

 

ii)           Be associated with products and services of either Party and their
Affiliates that:

 

(1)         Incorporate, use or rely on ECOtality’s Proprietary Technology (as
this term is defined below in Section 3(c)(v) (THE SUPPLIER RELATIONSHIP),
and/or

 

(2)         Incorporate, provide or enable all or a portion of the Blink
Functionality.

 

c.           As part of the ABB/ECOtality Collaboration, the Parties and their
Affiliates shall use reasonable business efforts and their respective sales
channels for the ABB/ECOtality Collaboration.

 

d.           Specifically, so long as there is no uncorrected material default
by ECOtality under this Framework Agreement (which is expressly understood, to
include, but is not limited to, any violation of Section 4(c) (SPECIFIC TERMS
AND CONDITIONS OF THE SUPPLIER RELATIONSHIP IN THE NORTH AMERICAN MARKET)
below), ABB and/or one of its Affiliates (the “ABB NAM Parties”) shall market
the BLINK Network Products in NAM as follows.

 

i)            The ABB NAM Parties can include BLINK Network Products and
ECOtality’s MicroClimates program in the applicable public relations, marketing
communications and sales training programs of the ABB Group in NAM;

 

ii)           ECOtality and its Affiliates can advise the ABB NAM Parties of all
of its utility contacts and customers and may endeavor to introduce the ABB
Group as part of ECOtality’s overall EV Charging Systems program for utilities
in conjunction with the BLINK Network Products;

 

iii)          ECOtality may provide, at its Tempe offices, an office for an ABB
Group coordination employee, who will then be invited to participate in product
and sales meetings related to BLINK Network Products; and

 

iv)          The Parties shall provide, to each other, reasonable Contact Update
Reports, from time to time, outlining when contacts are underway and what
potential opportunities in NAM may exist to allow for common action and resource
planning in relation to the BLINK Network.

 

e.           For all countries/regions other than NAM, the Parties will evaluate
whether or not a joint sales and marketing collaboration between the appropriate
Affiliates of each Party is to be implemented for BLINK Network Products in the
Local Agreements of each such country/region.

 

f.            As part of the ABB/ECOtality Collaboration, ECOtality and ABB
shall enter into:

 

(i)           The Blink License Agreement in form and substance attached hereto
as EXHIBIT B (THE BLINK LICENSE), AND

 

(ii)          The Service Functionality License in form and substance attached
hereto as EXHIBIT C (THE SERVICE FUNCTIONALITY LICENSE),

 

with each such agreement to be executed concurrently with this Framework
Agreement.

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 7 of 15 

 

g.           As part of the ABB/ECOtality Collaboration, the terms of the DCFC
Development are set forth in Exhibit D and incorporated herein by reference (THE
DCFC DEVELOPMENT).

 

3.           THE SUPPLIER RELATIONSHIP

 

a.           ECOtality and its Affiliates design, manufacture, deliver, operate,
and service ECOtality EV Charging Systems. As part of the Supplier Relationship,
the ABB Group shall have the ability to supply ECOtality with components (“ABB
Components”), assemblies (“ABB Assemblies”), charging units (“ABB Charging
Units”), and systems (the “ABB EV Charging Systems”) for the ECOtality EV
Charging Systems. The ABB Components, the ABB Assemblies, the ABB Charging
Units, and the ABB EV Charging Systems are each an “ABB Product,” and
collectively “ABB Products.”

 

b.           Under the Supplier Relationship, subject to:

 

i)           The terms, conditions and limitations of this Framework Agreement;

 

ii)          The ABB Products meeting the commercially-reasonable requirements
of ECOtality and its Affiliates for the ECOtality EV Charging Systems that the
ABB Group and ECOtality mutually develop in a timely manner, utilizing good
faith efforts; and

 

iii)         The ability of the ABB Group to supply the ABB Products to
ECOtality and its Affiliates without violating any preexisting requirement of
the ABB Group to the contrary,

 

ECOtality shall purchase from the ABB Group all ABB Products that can be
incorporated into its ECOtality EV Charging Systems intended for “light-duty
on-road” vehicles, airport ground equipment, industrial vehicles, and industrial
applications (the “Specific Applications”).

 

c.           Under this Framework Agreement and the Local Agreements:

 

i)            ABB Components shall generally consist of:

 

- All commercial, industrial and residential electrical, electro-mechanical and
electronic control and conversion devices such as, but not limited to, loose
switches, circuit breakers, transformers, DIN-rail mounted products, power
electronics building blocks (PEBBs), empty enclosures, communications and
gateway devices, connectors and similar products that can be used in assemblies
made by a variety of panel builders, Original Equipment Manufacturers (“OEMs”)
or purchased directly by distributors or end user customers for connection to
electricity distribution networks, regardless of applied voltages.

 

ii)           ABB Assemblies are generally defined as a collection of components
typically supplied by a systems integrator, panel builder, or OEM. Examples of
ABB Assemblies include, but are not limited to:

 

(a)          Battery Charging Solution dispensing equipment pedestals, panels or
enclosures and related accessories for all levels of charging.

 

(b)          Power boxes (“Power Boxes”), also known as “charging engines,”
which are comprised of multiple components integrated into enclosures, for the
express purpose of conditioning and supplying electricity to dispensers.

 

iii)         ABB Charging Units are defined as integrated products ready to be
connected to the grid and vehicle with all functionality and network, user, and
vehicle interfaces included; and consisting of ABB Assemblies and ABB Components
as defined above. Examples of ABB Charging Units include, but are not limited
to:

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 8 of 15 

 

(a)          AC Level 1 and Level 2 Chargers

 

(b)          DC Fast Chargers

 

iv)          The ABB EV Charging Systems shall generally consist of an ABB
Charging Unit, or several interconnected ABB Charging Units, together with the
associated back-end IT systems (such as billing systems), communications
networks, and consumer interfaces, including, but not limited to related
commercial software and applications, but excluding Consumer-Oriented
Functionality.

 

v)        The proprietary technology of ECOtality and its Affiliates (the
“ECOtality Proprietary Technology”) includes any one or more of the following
items.

 

(a)          Network communications systems, software and interfaces, and
combinations thereof;

 

(b)          Back office applications for data collection, customer interface
and network functionality;

 

(c)          Charging methods and programs;

 

(d)          Design and packaging features;

 

(e)          Cord, cord handles, and cord management systems; and

 

(f)          All BLINK Network Functionality.

 

For the avoidance of doubt, the ECOtality Propriety Technology, only extends to
items which incorporate, use or rely on any intellectual property (including,
without limitation, items covered by patents, copyrights, trademarks and the
like and information that is identified as confidential, proprietary or
protected as a trade secret) that are or shall be invented, developed, or
acquired (either via purchase or license) by ECOtality, except to the extent
that any such proprietary technology is:

 

(v)         the intellectual property a third party;

 

(w)         Owned by ABB and/or its Affiliates;

 

(x)          Licensed or sublicensed from ABB and/or its Affiliates;

 

(y)          Independently developed by ABB and/or its Affiliates;

 

(z)          Publicly available to ABB and/or its Affiliates, without
restriction and free of any charge (except for nominal ones), on or after the
time of disclosure by ECOtality and/or its Affiliates to ABB and/or its
Affiliates.

 

4.           SPECIFIC TERMS AND CONDITIONS OF THE SUPPLIER COLLABORATION IN THE
NORTH AMERICAN MARKET

 

a.           Under this Framework Agreement, the United States, Canada, and
Mexico shall constitute the countries of NAM.

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 9 of 15 

 

b.           Subject to the other terms, conditions and limitations of this
Framework Agreement, ECOtality and its Affiliates, to the greatest extent
possible, but without violation of any Federal, State or local procurement
regulations or other applicable laws, rules or regulations, shall purchase or
specify to others to purchase on their behalf ABB Products for all ECOtality EV
Charging Systems where applicable, unless ECOtality or its Affiliates can
reasonably demonstrate that the ABB Products do not meet the necessary design
and performance specifications, quantity requirements, quality requirements
and/or delivery schedule requirements of ECOtality and its Affiliates (the
“ECOtality Requirements”).

 

c.           Additionally, for each ABB Product ordered by ECOtality or its
Affiliates from ABB, whether it is an ABB Component, ABB Assembly, ABB Charging
Unit or ABB System, IF the pricing by ABB or its Affiliates (including delivery
and taxes) is five percent (5%) or more than the pricing, including delivery and
taxes, that ECOtality or its Affiliates either has negotiated with, or can
reasonably demonstrate would be available to ECOtality and its Affiliates from,
a third party not affiliated with the ABB Group for an offering materially and
technically equivalent to the ABB Product in question, ECOtality and/or its
Affiliates shall have no obligation to purchase any such ABB Product from the
ABB Group, although ECOtality and its Affiliates may purchase any such ABB
Product, if they so desire.

 

d.           Except as stated in this Framework Agreement, in NAM, the ABB Group
will have the unrestricted right to sell to customers in NAM and for the use in
NAM (“NAM Customers”) any ABB Product starting July 1, 2012, with the ABB Group
permitted to commence the marketing of any such ABB Product starting April 1,
2012.

 

e.           ABB hereby covenants and agrees that for a period of three (3)
years from the Effective Date (the “Exclusivity Period”), ECOtality shall have
the exclusive right to market and sell in NAM “Business-to-Consumer” EV Charging
Systems that offer Consumer-Orientated Functionality. During the Exclusivity
Period, the sale in NAM by the ABB Group of EV Charging Systems shall be
permitted via the Waiver, and shall not be in violation of this Framework
Agreement, but only to the extent such sales by the ABB Group are in strict
compliance with all of the following limitations. For avoidance of doubt, the
grant of exclusivity during the Exclusivity Period means that, except to the
limited extent specifically permitted under the following limitations, the ABB
Group shall not sell, manufacture, and distribute in NAM, or for sale in NAM,
any Consumer-Orientated Functionality (including media functionality) for any EV
Charging Systems and shall not market any such Consumer Orientated Functionality
in NAM as a product or service of the ABB Group. Specifically:

 

(i)          Any such EV Charging Systems sold in NAM by the ABB Group during
the Exclusivity Period are permitted to include a user interface screen and
communication connections to implement device operation, maintenance,
software/firmware upgrades, operational data and any other service/maintenance
functionality, so long as such functionality does not include any
Consumer-Orientated Functionality (including media functionality).

 

(ii)         The ABB Group may interact and co-market with unaffiliated third
parties engaged in the development and sale of EV Charging Systems in NAM (but
may not joint venture with or have any ownership interests in such third
parties); provided, that any such unaffiliated third party does not have the
development and sale of EV Charging Systems as its sole and exclusive business
purpose (“Sole Business Purpose”). A third party’s Sole Business Purpose shall
be determined by the third party’s percentage of revenue. If revenues of the
third party and its affiliates that are derived from the development and sale of
EV Charging Systems exceed seventy-five percent (75%) of the total revenues of
the third party, such third party shall be considered by the Parties to have the
development and sale of EV Charging Systems as its Sole Business Purpose.

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 10 of 15

 

(iii)        The ABB Group shall not accept any orders from any third party for
the sale in NAM of any entire “Business-to-Consumer” EV Charging System
fully-packed solution of any third party, but shall limit its order intake in
NAM in respect of any third party to the sale of the ABB Group’s products and
services required for such third party’s EV Charging Systems, and the ongoing
support required for the ABB Group’s products and services incorporated into the
EV Charging Systems of this third party.

 

(iv)        Any ABB Group co-branding of a third party’s EV Charging Systems
sold in NAM shall be limited so that the scale and prominence of the ABB Group’s
trademarks including the phrase “powered by ABB”') is limited to a size that
does not exceed thirty-three percent (33%) of the third party’s EV Charging
System branding so that the EV Charging System is not identified as primarily an
ABB Group product.

 

f.            BLINK Network Products that use any ABB Product may be labeled by
ECOtality, at its discretion, as “Powered by ABB,” at ECOtality’s sole
discretion. For the avoidance of doubt, ECOtality and its Affiliates have the
non-exclusive right to sell ABB Assemblies and ABB Charging Units for other
ECOtality EV Charging Systems’ applications besides the Specific Applications in
NAM.

 

g.           ECOtality may obtain its supply of independently developed EV
Charging Systems from parties other than the ABB Group; provided, that:

 

(i)          ECOtality first offers the ABB Group the opportunity to bid upon
any such EV Charging Systems and the ABB Group is unable to meet the associated
supply requirements for these EV Charging Systems, and

 

(ii)         The pricing offered by the ABB Group in its bid is less favorable
than the pricing available to ECOtality from another party under materially the
same terms and conditions.

 

h.           The price of each ECOtality DCFC Base System that the ABB Group
sells to ECOtality shall be no higher than the then-current lowest price of any
EV Charging System offering of the ABB Group with equivalent features and
conditions then being sold by the ABB Group to third parties in or for use in
NAM under materially the same terms and conditions.

 

i.            The commercial terms for any sale of ABB Products to ECOtality and
its Affiliates under the NAM Agreement shall be generally consistent with the
relevant ABB Group’s general terms and conditions for sale for the associated
ABB Product. For example, the “ABB Inc. ‘General Terms and Conditions of Sale’,”
attached below as Exhibit A (GENERAL TERMS AND CONDITIONS OF SALE), shall apply
to ABB Products, to the extent those terms and conditions are not inconsistent
with specific provisions of this Framework Agreement.

 

5.           GENERAL TERMS AND CONDITIONS OF THE SUPPLIER RELATIONSHIP

 

The following shall apply to each Local Agreement, to the greatest extent
legally permissible.

 

a.           No Affiliate of the ABB Group shall be required to accept any order
for any ABB Product under any Local Agreement, if, in the reasonable opinion of
the Affiliate of the ABB Group, it would be unable to meet the ECOtality
Requirements. If the ABB Group is unable to meet the ECOtality Requirements for
any of the ABB Products, ECOtality shall notify ABB of such inability in
writing. Thereafter, ECOtality and its Affiliates shall be under no obligation
to purchase the non-conforming ABB Product under the associated Local Agreement;
provided that in the event that, thereafter, ABB notifies ECOtality, in writing,
of the ABB Group’s ability to fulfill the associated ECOtality Requirements for
the ABB Product, then unless ECOtality reasonably determines that the ABB
Product does not fulfill the associated ECOtality Requirements, ECOtality shall
again have the obligation to purchase the ABB Product, subject in any event,
however, to any alternative supply arrangements that ECOtality may have entered
into with respect to the non-conforming ABB Product until the end of the term of
such alternative supply arrangements.

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 11 of 15

 

b.           For the avoidance of doubt, ECOtality and its Affiliates shall have
the right to make all sourcing decisions for components or other items in a
Battery Charging Solution.

 

c.           If the Parties unanimously agree to implement the Supplier
Relationship in a country/region, then the NAM Agreement shall be used as basis
for any such Local Agreement, but only to the extent:

 

i)         Legally-permissible for that country/region;

 

ii)        Unanimously permitted by the Parties; and

 

iii)      Consistent with this Framework Agreement.

 

d.           Each Local Agreement shall have a term equal to the remainder of
this Framework Agreement’s term, wherever legally permissible.

 

e.           All extensions of any Local Agreement shall be via a written,
mutually-executed amendment to the Local Agreement.

 

f.            To the extent applicable to ABB Products, the ABB Group shall have
the first right of refusal to participate in ECOtality's MicroClimate
initiatives in each country/region.

 

g.           Globally, and in each country/region where there is a Local
Agreement, the appropriate Affiliates of ABB and ECOtality shall discuss
collaboration on relevant industry standards committees and working groups
related to ECOtality EV Charging Systems utilizing ABB Products.

 

h.           In each Local Agreement, the Parties’ decisions shall govern the
joint sales and marketing collaboration of the parties to each such Local
Agreement.

 

i.            BLINK Network Products that use any ABB Product may be prominently
labeled by ECOtality as “Powered by ABB,” at ECOtality’s sole discretion.

 

6.           SPECIFIC COUNTRIES/REGIONS

 

a.           For the China Market (the “China Market”):

 

i)            Notwithstanding anything to the contrary in this Framework
Agreement, the Parties expressly acknowledge and agree that ECOtality has an
existing exclusivity arrangement in the China Market and the ABB Group shall not
be permitted to sell ABB EV Charging Systems in the China Market that
incorporate the Blink Functionality. However the ABB Group shall be free to sell
any other ABB EV Charging Systems, such as EV Charging Systems that contain
functionality developed by the ABB Group or by third parties.

 

ii)           Any Local Agreement for the China Market shall be developed by the
Parties using commercially-reasonable, good faith efforts and this Framework
Agreement.

 

ii)           If the Local Agreement for the China Market is not mutually
acceptable to, and executed by the appropriate Affiliates of each of the Parties
before the end of this Framework Agreement, thereafter, the Parties and their
Affiliates will have no obligation to implement the Supplier Relationship in the
China Market.

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 12 of 15

 

b.           For All Other Countries/Regions:

 

i)            Any Local Agreements for all other countries/regions, outside of
NAM and the China Market, shall be developed by the Parties and/or their
appropriate Affiliates in a timely manner, if the ABB Group and ECOtality
mutually agree to enter into a Local Agreement for any such country/region,
using commercially-reasonable good faith efforts and this Framework Agreement.

 

ii)           In any country/region for which there is no effective Local
Agreement between the appropriate Affiliates of the Parties:

 

(a)          The sale of any products marketed by ECOtality, including ECOtality
EV Charging Systems, shall not be governed by this Framework Agreement;

 

(b)          ECOtality and its Affiliates shall have no obligation to purchase
any ABB Products; and

 

(c)          No Affiliate of the ABB Group shall have any obligation to fulfill
any purchase orders for the ABB Products from ECOtality and its Affiliates.

 

7.           OTHER CONCERNS

 

a.           Neither Party is aware of any customer or business partner
relationships that would prohibit it from entering into this Framework Agreement
or prevent it from executing any Local Agreement.

 

b.           To the extent that legal requirements, including, but not limited
to laws with respect to restraints on competition, prevent either Party and
their Affiliates from incorporating the provisions of this Framework Agreement
into any Local Agreement, the Parties and their Affiliates shall fully comply
with any such legal requirements in drafting the Local Agreement.

 

c.           To the extent that this Framework Agreement or any Local Agreement
violates any existing or future legal requirement, the nonperformance by the
affected Party or its Affiliates is fully excused and this Framework Agreement
and/or the Local Agreement (as may be applicable) shall be promptly amended by
the appropriate entities to address the violation. If no mutually satisfactory,
commercially reasonable amendment can be made to this Framework Agreement or the
Local Agreements (as may be applicable), the Supplier Relationship in such
country/region shall be immediately terminated.

 

d.           The failure to exercise a right or delay in exercising a right or
remedy provided in this Framework Agreement or by law does not constitute a
waiver of the right or remedy or a waiver of other rights or remedies. A waiver
of a breach of any of the terms of this Framework Agreement or of a default
under this Framework Agreement does not constitute a waiver of any other breach
or default and shall not affect the other terms of the Framework Agreement.
Similarly, a waiver of a breach of any of the terms of this Framework Agreement
or of a default under this Framework Agreement will not prevent a Party from
subsequently requiring compliance with the waived obligation.

 

e.           The Parties acknowledge that the Framework Agreement does not grant
any intellectual property rights to their respective intellectual property to
the other Party. Any such rights shall be granted under separate and independent
agreements, such as the Blink License and the ABB Service Functionality License.

 

EXECUTION VERSION



 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 13 of 15 

 

f.            The relationship of the Parties is that of independent parties
dealing at arm’s length and nothing in this Framework Agreement shall be
construed so as to constitute any kind of partnership, joint ventures, or
agency. Accordingly, neither Party nor their Affiliates have any authorization
to represent the other, except as expressly stated in the Framework Agreement.

 

g.           Each Party shall be responsible for compliance with and any breach
of the terms of this Framework Agreement by its Affiliates.

 

h.           The Parties agree to regular good faith discussions about this
Framework Agreement, the ABB/ECOtality Collaboration, and the Supplier
Relationship between senior managers of the Parties.

 

i.            The Parties shall attempt to resolve any disputes related to this
Framework Agreement, including, but not limited to, the ABB/ECOtality
Collaboration, and the Supplier Relationship, by timely, good faith negotiations
by senior managers of each Party before escalating any such dispute to
litigation.

 

8.           CONFIDENTIALITY

 

Each of the Parties and its Affiliates agrees not to use any Confidential
Information (as defined below) disclosed to it by the other Party for its own
use or for any purpose other than to carry out the undertaking of the
ABB/ECOtality Collaboration as contemplated this Framework Agreement and in
other related agreements. The Party receiving Confidential Information shall not
disclose or permit disclosure of any Confidential Information of the disclosing
Party to any third parties, except its Affiliates or as may be required by
applicable law (including, without limitation, securities laws with respect to
the disclosure of material information). The receiving Party agrees that it
shall take all reasonable measures to protect the secrecy of and avoid
disclosure or use of Confidential Information of the other Party in order to
prevent it from falling into the public domain or the possession of any third
persons or parties, and that its Affiliates shall do the same. Such measures
shall include, but not be limited to, the highest degree of care that the
receiving Party utilizes to protect its own Confidential Information of a
similar nature, which shall be no less than reasonable care. “Confidential
Information” means any oral, written, graphic or machine-readable information
including, but not limited to, that which relates to material non-public
information, patents, patent applications, research, product plans, products,
developments, inventions, processes, designs, drawings, engineering, formulae,
markets, software (including source and object code), hardware configuration,
computer programs, algorithms, regulatory information, medical reports, clinical
data and analysis business plans and prospects, agreements with third parties,
services, customers, marketing or finances of the disclosing Party, and the
terms of this Framework Agreement, unless the Confidential Information:

 

(i)          Is or becomes public information through no fault of the receiving
Party and its Affiliates,

 

(ii)         Was or is developed independently by the receiving Party and its
Affiliates, or

 

(iii)        Was or is received from a third party and the receiving Party and
its Affiliates had no reasonable basis for knowing such was Confidential
Information of the other Party.

 

9.           CHOICE OF LAW

 

This Framework Agreement shall be governed by and subject to the laws of the
State of New York.

 

10.          TERM

 

This Framework Agreement shall terminate three (3) years from the Effective
Date, but may be terminated by either Party for “cause.” Only Sections 8
(CONFIDENTIALITY) and 9 (CHOICE OF LAW), in addition to the Blink License and
the Service Functionality License, shall survive the Framework Agreement’s
termination. 

 

EXECUTION VERSION

 

 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 14 of 15 

 

11.         NOTICES

 

Notices under this NAM Agreement shall be sent to:

 

i)             For ABB:

 

ABB Inc.

12040 Regency Parkway, Suite #200

Cary, NC 27518

 

Attention: Chief Executive Officer/General Counsel

 

ii)            For ECOtality:

 

ECOtality, Inc.

Post Montgomery Center

One Montgomery Center, Suite 2525

San Francisco, CA 94104

 

Attention: CEO

 

12.         THE ENTIRE AGREEMENT

 

This Framework Agreement:

 

(i)          Contains the entire agreement and understanding among the Parties
as to the subject matter of this Framework Agreement;

 

(ii)         Supersedes in their entirety any and all previous communications
among the Parties, including, but not limited to, the Prior Framework Agreement;
and

 

(iii)        Shall only be modified in writing by the Parties.

 

 

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

EXECUTION VERSION

  

 

 

 

“The 2012 Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement”

March 13, 2012 –EXECUTION VERSION

Page 15 of 15

 

IN WITNESS WHEREOF, the Parties have entered into this Framework Agreement as of
the Effective Date.

 

  ABB Inc.       By: /s/ David Onuscheck         Name: David Onuscheck        
Title: Senior VP, GC and Secretary         By: /s/ Greg Scheu         Name: Greg
Scheu         Title: Region Divisional Manager, Discrete Automation and Motion,
North America       ECOtality, Inc.       By: /s/ Jonathan Read         Name:
Jonathan Read         Title: President and CEO

 

ABB GROUP BUSINESS AREA ACKNOWLEDGEMENT

 

This Framework Agreement has been reviewed by the DM and the LP Business Areas
of the ABB Group and its terms unconditionally accepted.

 

By: /s/ Remo Leutolf   By: /s/ Bernhard Schmeing           Name: Remo Leutolf  
Name: Bernhard Schmeing           Title: BU DMPE Manager   Title: BU LPED
(Acting for DM) (Acting for LP)

 

EXECUTION VERSION

 

 



 

 

